DETAILED ACTION
This office action is response to 03/04/2021. Claims 1-29 are presented for examination.
Response to Arguments
In view of examiner’s amendments to independent claim, and applicant’s arguments, see pages 2-5 in Remarks, filed 03/04/2021, with respect to claims 1-29  are rejected under 35 U.S.C. 103(a) as being unpatentable over Murphy (US 2016/0374519 A1) in view of Assad (US 2012/0317432 A1), have been fully considered and are persuasive.  Applicant also filed TD. These rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-29  are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 13, 23 and 26, the prior art of record, specifically Murphy (US 2016/0374519 A1) teaches a An improved method for monitoring a dispensing state of a dispensing system, the dispensing system having at least an activation sensor generating a signal by the activation sensor of the dispensing system, signal indicative of a desired dispense cycle operation of the dispensing system; energizing dispenser motor in response to the generated signal; monitoring status of the battery during at 
Prior art of record, Assad (US 2012/0317432 A1) teaches a system for preserving device battery life based on usage patterns, processor programmed to: predict, based on battery records, battery drain for the computing device during a recurrence of one of the plurality of recurring time periods; identify expected execution of at least one of operations during recurrence of one of the plurality of recurring time periods; and adjust identified, expected execution of operation based on an estimated remaining battery life for computing device and based on the success rate of the operation from battery record associated with said one of plurality of recurring time periods (preserve device battery life based on usage patterns [paragraph 0003] and enable the computing device 102 to automatically detect when battery life reaches a particular threshold and to automatically enable battery preservation operations [0016]).
However, the prior arts of record fail to teach, make obvious, or suggest, a system comprising: a plurality of discharge profiles each corresponding to one of a plurality of dispenser types and product types; receives the voltage information and the dispenser identification information from the at least one of the plurality of dispensers: identifies one of the plurality of discharge profiles based on the voltage information 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1-29  are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 
/MIRZA F ALAM/           Primary Examiner, Art Unit 2689